DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Jehanne Sitton.


Status of Claims
Currently, claims 1, 4-7, 9, 10, and 12-14 are pending in the instant application.  Claim 14 is withdrawn from consideration as being drawn to a non elected invention.  Claims 1, 4-7, 9, 10, 12, and 13 are currently under examination. In the reply to restriction and species election made on 2/2/2021, applicant elected group I and genes with potential involvement in cancer, without traverse on 3/10/2021.  In the amendment filed 7/25/2022, no claims recite the combination of genes elected on 2/2/21, rather the claims were amended to recite a new set of genes: “HPV-E2, HPV-E6, and/or HPV-E7”.  Accordingly, the examiner has extended the search and examination to HPV-E6 and HPV-E7.  

All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is Final. 

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
112(a)
Claims 1, 4-7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejection of claims 10, 12, and 13 made at section 6 of the previous office action is maintained and incorporated herein.  
Claim 1 and the claims which depend therefore, have been amended to be directed to RNA analysis of HPV-E2, HPV-E6, and/or HPV-E7.  With regard to claim 4, the claim requires that analysis in claim 1 “is an indication for an aberrance in a metabolic pathway which is linked to susceptibility and/or resistance … for a drug”.  However, the specification does not teach any aberrance in any metabolic pathway indicated by an aberrant level of transcript, alternative splice variant and/or mutation in HPV-E2, E6, or E7 sequences.  The only analysis with regard to these specific genes in the instant specification is directed to merely detecting the viral transcripts to detect HPV.  The specification provides no guidance or link to aberrance of any metabolic pathway simply based on detection of any of these transcripts or mutations within these regions, nor does the specification teach any particular drug or treatment efficacy (susceptibility or resistance) which is indicated by detection of any of the claimed transcripts, mutations in E2, E6, and/or E7.  Claim 7 recites that the metabolic pathway is a glucose processing pathway, a glutamine processing pathway, and/or a fatty acid pathway, however this is a carry over from when the claims were more broadly recited to be directed to any generic region of interest, not to HPV-E2, E6, or E7.  Not only does the amendment to claim 1 appear to introduce new matter into claims 4, 5, and 7, but the specification provides no guidance as to a structure/function correlation between the levels of HPV E2, E6, and/or E7 and the functional ability to indicate aberrance of any particular metabolic pathway, let alone the pathways listed in claim 7, or an indication of susceptibility or resistance of any drug based on these transcripts.  
The response asserts that the claims have been amended to be directed to treatment of a cancer or viral infection caused by HPV and cites example 8 of the specification.  This argument has been thoroughly reviewed but was not found persuasive because the claims require that RNA profiling of the recited transcripts allows for determination of a subject’s susceptibility or resistance to a particular drug.  Example 8 of the specification 8 merely shows that MIPs can be used to screen for HPV in gynecological tissues, it does not provide any guidance as to how the probes provide any indication that an aberrant level of transcript, alternative splice variant, or mutation in HPV E2, E6, or E7 is an indication of a patient’s drug susceptibility or resistance for treatment of cancer or a viral infection.  The rejection is therefore maintained.  



112(b)
Claims 1, 4-7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, and are replete with grammatical and idiomatic errors.  For example, claim 1 does not recite the article “a” prior to the recitation of “Method” in the preamble.  Additionally, the preamble of claim 1 is confusing.  For example, the meaning of “a treatment from a subject” does not make sense.  It appears that the preamble intends for the claim to be directed to a method of determining treatment susceptibility and/or resistance for a drug used to treat a subject suffering from or at risk of a disease or condition based on analysis of HPV-E2, E6, and/or E7.  However it is grammatically confusing, as written.  Further, it is not clear if the RNA profiling identifies an aberrant level of a transcript, an aberrant level of an alternative splice variant, or an aberrant level of a mutant form as an indication of drug susceptibility/resistance; or if the RNA profiling identifies an aberrant level of a transcript, or an alternative splice variant, or a mutation as an indication of drug susceptibility/resistance.  In other words, it is not clear if the phrase “aberrant level” modifies each of the alternatives following it, or only the recitation of “transcript”.  
In claim 4, the recitation of “linked” is indefinite because the relationship between drug susceptibility/resistance and a metabolic pathway is unclear.  For example, does the aberrant level of transcript, alternative splice variant, and/or mutation in any of the recited HPV sequence cause an aberrance in a particular pathway that then directly causes drug susceptibility/resistance, or does the aberrance in the pathway lead to other changes that indirectly affect how a subject were to metabolize the drug?  Is drug susceptibility dependent on a particular level of HPV transcript or a particular mutant form of the transcript?  The vague term “linked” renders the metes and bounds of the claim as being unclear.  
Claim 5 recites that the disease or condition can be a bacterial infection, an autoimmune disease or a genetic disease, however claim 5 depends from claim 1 which has been amended to recite regions of HPV E2, E6, or E7.  It is not clear how these regions are associated with be a bacterial infection, an autoimmune disease or a genetic disease.  
Claim 7 recites that the metabolic pathway is a glucose processing pathway, a glutamine processing pathway, or a fatty acid pathway, however claim 7 ultimately depends from claim 1 which has been amended to recite HPV E2, E6, or E7.  It is not clear how these regions would indicate an aberrance in any of the pathways recited in claim 7.  
The remaining claims depend from the claims outlined above, and therefore inherit their deficiencies.  
112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to recite HPV-E2, E6, and/or E7, such that certain embodiments in claims 5 and 7 no longer appear to further limit claim 1 or 4.  These embodiments include the recitation of a bacterial infection, an autoimmune disease or a genetic disease in claim 5, as well as a glucose processing pathway, a glutamine processing pathway, or a fatty acid pathway in claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634